Title: From George Washington to William Livingston, 7 November 1776
From: Washington, George
To: Livingston, William



Sir
White Plains Novr th[e] 7. 1776

On tuesday morning the Enemy broke up their Encampments which were i⟨n⟩ front of our lines, after having re⟨mained there⟩ several 

days without attempt⟨ing any thing.⟩ they have advanced towards the ⟨North River and⟩ King’s bridge. This sudden & unexpect⟨ed Movement⟩ is a matter of much speculation. some su⟨ppose⟩ they are going into Winter Quarters, and will set dow⟨n⟩ in New York without doing more than investing Fort Washington. I can not subscribe wholy to this opinion myself. That they will invest Fort Washington is a matter of which there can be no doubt, and I think there is a strong probability that Genl Howe will detach a part of his force to make an incursion into Jersey provided he is going to New York. he must attempt some thing on account of his reputation, for what has he done as yet with his great Army?
Persuaded that an expedition to the Jerseys will succeed his arrival in New York, with a detachment of his Army, as soon as I can be satisfied that the present Manuv⟨re is a⟩ real retreat and not a Feint, I shall ⟨throw⟩ over a body of our Troops with ⟨the utmost⟩ expedition, to assist in checkin⟨g their progress.⟩ At the same time I beg leave to reco⟨mmend⟩ to your consideration, the propriety and ne⟨cessity⟩ that some measures should be taken, to place your Militia on the best footing possible and that a part of ’em may be in readiness to supply the place of the Troops (denominated New Levies) from your State, whose time of service will presently expire. Your vigilance and attention I know will not be wanting in any instance, Yet there is one thing more I will take the liberty to mention, that ⟨is⟩ that the Inhabitants contiguous to the Water ⟨shou⟩ld be prepared to remove their Stock, Grain, ⟨Effects and Ca⟩rriages upon the earliest notice. If they ⟨are not the⟩ calamities they will suffer will be ⟨beyond⟩ all description, and the advantages derived ⟨to⟩ the Enemy immensely great. they have treated all here without discrimination. the distinction of Whig & Tory has been lost in one general scene of ravage & desolation. The Article of Forage is of great importance to ’em, not a blade should remain for their use. what can not be removed with convenience should be consumed without the least hesitation. These several matters I thought it my duty to suggest to you, not doubting but you will give ’em such attention, as they may seem to deserve and that your own good Judgement will point out many more necessary regulations adapted to the exigency of our Affairs.
I do not know the state of the Barracks ⟨abou⟩t Eliz. Town, Amboy and Brunswic. they may be ⟨exceeding⟩ly necessary to cover our Troops. I think ⟨it will be⟩ advisable to have them examined and that ⟨you s⟩hould direct such necessary repairs to be made ⟨as t⟩hey may require. I have the honor to be with sentiments of real respect Sir Yr Most Obedt Servt

Go: Washington

